84388: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12616: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84388


Short Caption:HELFRICH VS. VITTOCourt:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerPeter Jason Helfrich
					In Proper Person
				


RespondentKirk VittoAaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/16/2022Filing FeeFiling Fee due for Petition. (SC)


03/16/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)22-08428




03/16/2022Notice/IncomingFiled Proper Person Notice.  Affidavit of Judicial Notice of 4th Set of Financial Certificates. (SC)22-08430




03/28/2022Order/ProceduralFiled Order Waiving Filing Fee.  (SC)22-09501




04/21/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [We further decline to address the notice petitioner filed on March 16, 2022, as our decision renders it moot.] RP/JH/LS. (SC)22-12616





Combined Case View